DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 OCT 2020 has been entered.
 
Response to Amendment
The amendment filed 28 AUG 2020 has been entered. Claims 1-3, 6-12, 15-21, and 24-27 remain pending in the application. Applicant’s amendments to the Drawings have overcome each and every objections to the Drawings previously set forth in the Final Office Action mailed 10 JUL 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 FEB 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-12, 15-21, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3 and 6-9 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 10-12 and 15-18 are drawn to a non-transitory computer-readable storage medium which is within the four statutory categories (i.e., a manufacture). Claims 19-21 and 24-27 are drawn to a system which is within the four statutory categories (i.e. a machine). 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a 
With respect to claims 1, 10, and 19:
Claims 1, 10, and 19 are drawn to an abstract idea without significantly more. The claims recite obtaining a first matrix comprising the first private data of the first party by one or more processors of the first party, generating a first random matrix by the one or more processors, identifying a first sub-matrix by the one or more processors, computing first scrambled private data by the one or more processors, transmitting the first scrambled private data of the first party by the one or more processors of the first party directly to the second party without the trusted initializer, receiving second scrambled private data by the one or more processors, computing a first addend by the one or more processors, receiving a second addend by the one or more processors, performing a local computation of the matrix product by the one or more processors, and generating a recommendation for a service based on the local computation of the matrix product of the first matrix comprising the first private data of the first party and the second matrix comprising 
The limitations of obtaining a first matrix comprising the first private data of the first party by one or more processors of the first party, generating a first random matrix by the one or more processors, identifying a first sub-matrix by the one or more processors, computing first scrambled private data by the one or more processors, transmitting the first scrambled private data of the first party by the one or more processors of the first party directly to the second party without the trusted initializer, receiving second scrambled private data by the one or more processors, computing a first addend by the one or more processors, receiving a second addend by the one or more processors, performing a local computation of the matrix product by the one or more processors, and generating a recommendation for a service based on the local computation of the matrix product of the first matrix comprising the first private data of the first party and the second matrix comprising the second private data of the second party by the one or more processors of the first party, as stated, are processes that, under its broadest reasonable interpretation, cover Mathematical Concepts such as mathematical relationships, mathematical formulas or equations, and/or mathematical calculations. For example, but for the “processors”, “computer system”, “non-transitory 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – processors, computer system, non-transitory computer-readable storage medium, and computer memory devices. The processors, computer system, non-transitory computer-readable 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to 
With respect to claims 2-3, 6-9, 11-12, 15-18, 20-21, and 24-27:
Dependent claims 2-3, 6-9, 11-12, 15-18, 20-21, and 24-27 include additional limitations, for example, transmitting the first scrambled private data, determining whether the first matrix includes an even number of columns, appending an all-zero column to the first matrix, obtaining first or second sub-matrices using all even or odd rows of random matrix, obtaining the first scrambled private data using first and second sums, computing the second scrambled private data based on matrices, obtaining first or second sub-matrix using all even or odd rows of random matrix, obtaining the second scrambled private data using first and second differences of matrices, and first and second platforms, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and 
Therefore, whether taken individually or as an ordered combination, claims 2-3, 6-9, 11-12, 15-18, 20-21, and 24-27 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-3, 6-12, 15-21, and 24-27 would be allowable if overcome the 101 rejections. The previously cited references do not teach the specific mathematical calculations recited in the amended independent claims 1, 10, and 19 and their dependent claims. 

Response to Arguments
In response to applicant’s argument that this specific solution for a first data party and a second data party to perform a secure collaborative computation of matrix products of a first matrix comprising first private data of the first party and a second matrix comprising second private data of the second party, it is noted that it may be a specific, secure, and collaborative computation of matrix products, but still it is a mathematical calculations. Also, it is noted that the additional 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687